 


109 HR 94 IH: Fallen Law Enforcement Officers and Firefighters Flag Memorial Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 94 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gillmor introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To provide Capitol-flown flags to the families of law enforcement officers and firefighters killed in the line of duty. 
 
 
1.Short TitleThis Act may be cited as the Fallen Law Enforcement Officers and Firefighters Flag Memorial Act of 2005. 
2.Capitol-flown flags for families of deceased law enforcement officers and firefighters 
(a)Authority to provide flags 
(1)Request to Member of CongressThe family of a deceased law enforcement officer or a deceased firefighter may request that a Member of Congress provide to that family a Capitol-flown flag, and such Member of Congress may provide such a flag to such family member. 
(2)ExpenseThe costs associated with providing a flag under this subsection may be paid from official funds. 
(b)ApplicabilityThis Act shall only apply to a deceased law enforcement officer or firefighter who dies on or after the date of enactment of this Act.   
3.DefinitionsIn this Act— 
(1)the term Capitol-flown flag means a United States flag flown over the United States Capitol in honor of the deceased law enforcement officer for whom such flag is requested;  
(2)the term deceased law enforcement officer means a person who was charged with protecting public safety, who was authorized to make arrests by a Federal, State, Tribal, county, or local law enforcement agency, and who died while acting in the line of duty; 
(3) the term deceased firefighter means a person who performs firefighting duties on a paid or voluntary basis and dies in the line of duty as a firefighter; and 
(4)the term Member of Congress means a Senator, a Representative in Congress, or a Delegate to Congress. 
 
